Citation Nr: 0828988	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-34 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  He died in August 2006; the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant testified before the undersigned at a July 2008 
hearing held at the RO.  A transcript of the hearing is of 
record.

This claim has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died in August 2006; the immediate cause of 
death listed on his death certificate is acute polydrug 
toxicity.  Hypertensive cardiovascular disease contributed to 
the veteran's death.

2.  At the time of the veteran's death, he was not service-
connected for any disability. 

3.  The competent evidence fails to demonstrate that either 
the cause of death or contributing factor listed on the 
veteran's death certificate were incurred in or related to 
his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in May 2007.  
The RO's February 2007 notice letter advised the appellant 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by her, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the appellant.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  As discussed above, the February 2007 notice 
letter fully satisfied the third element of Hupp.  In 
addition, because the veteran was not service-connected for 
any disability prior to his death, notice requirements 
regarding elements one and two of Hupp are rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
An autopsy report, post-service treatment records and reports 
from the Ft. Myers VA Outpatient Center (VAOC), and various 
private treatment records have been obtained, as well as a VA 
opinion regarding whether the veteran's death was 
attributable to his active service.  After review of the VA 
opinion of record, the Board finds that VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).

The Board acknowledges that the appellant has indicated 
possible outstanding treatment records related to the 
veteran's porphyria cutanea tarda (PCT) exist from facilities 
in Kentucky, Ohio and Florida.  See July 2008 hearing 
transcript at 12.  However, as is discussed further below, 
the veteran was not service-connected for PCT, PCT is not 
listed on the veteran's death certificate as a cause of death 
or contributing factor, and a January 2008 VA opinion notes 
that PCT did not play a role in causing or contributing to 
the veteran's death.  As such, the Board finds that the 
absence of these treatment records pertaining to prior 
treatment for PCT is non-prejudicial to the appellant and 
should not prevent a decision.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West  
2002); 38 C.F.R. § 3.312(a) (2007).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

In addition, certain chronic disabilities, including 
cardiovascular-renal disease and hypertension, are presumed 
to have been incurred in service if manifest to a degree of 
10 percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a)

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

In the present case, the cause of the veteran's death was 
reported on the death certificate as acute polydrug toxicity 
(methadone, hydrocondone, and carisprodol).  Hypertensive 
cardiovascular disease is noted as a significant condition 
contributing to death on the death certificate.  An August 
2006 autopsy report contains identical findings.  At the time 
of the veteran's death, the veteran was not service-connected 
for hypertension, cardiovascular disability, or any other 
disability.  The appellant asserts that the veteran's cause 
of death is related to his active service.  Specifically, she 
contends that porphyria cutanea tarda (PCT) contributed to 
the veteran's death by causing his hypertensive 
cardiovascular disease.  She further asserts that service 
connection is warranted for PCT because the veteran was 
exposed to herbicides during active service.

Initially, the Board notes that the drugs administered to the 
veteran, and that resulted in his demise (methadone, 
hydrocondone, and carisprodol), were prescribed for chronic 
pain due to several non-service connected disabilities, to 
include chronic headaches and chronic low back and neck pain.  
The autopsy report indicated that the veteran's overdose of 
these medications was accidental.  The ultimate cause of the 
veteran's death (acute polydrug toxicity ) can not be found 
to be of service origin.  

The Board's attention is now directed to the question of 
whether hypertensive cardiovascular disease warrants service 
connection on a direct basis.  The preponderance of the 
evidence is against this aspect of the appellant's claim.  In 
this regard, there is no evidence of record indicating, nor 
does the appellant contend, that the veteran suffered from 
this or any other cardiac disorder during active service.  As 
noted above, service connection was not established for any 
condition.  In fact, the evidence of record indicates the 
veteran was not diagnosed with a cardiac disorder, including 
angina and hypertension, until 1991, approximately 20 years 
after his separation from active service.  The lapse in time 
between active service and the first diagnosis of a cardiac 
disorder weighs against the appellant's claim for direct 
service connection.  The Board may, and will, consider in its 
assessment of service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  Put another way, 
there is no evidence of chronic cardiovascular disease in 
service or a diagnosis of hypertension within one year of 
service discharge.  As such, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  
In addition, the appellant has submitted no competent medical 
evidence or opinion to suggest a direct causal link between 
the veteran's hypertensive cardiovascular disease and his 
active service.

Finally, the Board has considered the appellant's argument 
that PCT played a significant role in the veteran's death, 
and that service-connection is warranted for this condition.  
However, without addressing whether service connection is 
warranted for PCT, the Board notes that there is no competent 
medical evidence of record indicating PCT was a primary or 
contributing cause of death.  See 38 C.F.R. § 3.12.  In this 
regard, the Board observes a January 2008 VA opinion found it 
less likely than not that PCT cause or resulted in the 
veteran's heart disease.  Furthermore, the VA opinion finds 
that the acute polydrug toxicity would have resulted in death 
absent heart disease, whether or not the heart disease was 
caused by PCT.  As such, the Board finds there to be no 
competent evidence of record indicating a causal connection 
between PCT and the cause of the veteran's death.  Therefore, 
a consideration of service connection for PCT is not 
warranted.

In sum, the evidence shows that the veteran died from acute 
polydrug toxicity with hypertensive cardiovascular disease, 
which developed many years after service, as a significant 
contributing factor.  These fatal conditions were not 
service-connected, nor does any competent medical evidence of 
record demonstrate that either was caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the veteran's death.  As a preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


